Order filed September 14, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00276-CV
                                  ____________

    TUYEN QUOC LIEN, INDIVIDUALLY AND D/B/A SEA DRAGON
                      RESTAURANT, Appellants

                                        V.

 WP DEVELOPMENTS, LLC, D/B/A WESTERN PARADISE, LLC; AND
             BM DEVELOPMENTS, LLC, Appellees


                   On Appeal from the 353rd District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-16-003816

                                   ORDER

      On April 24, 2018, this court abated this appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Western
District of Texas, under cause number 18-10443. See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed May 20, 2020. The
parties failed to advise this court of the bankruptcy court action.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.